DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2020 and 12/05/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,528,177.
Claim 2 of instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 is generic to all that is recited in claim 1 

Instant application 16/704,503
U.S. Patent No. 10,528,177
Claim 2. A mobile terminal comprising: 
a camera configured to process an image; 
a touch screen configured to display an executed screen of a note application comprising at least one note; and 
a controller configured to: 
receive a first touch input via the touch screen displaying the executed screen comprising the at least one note, and 
in response to the first touch input, designate a first area on the executed screen comprising the at least one note based on the first touch input and display a preview image processed via the camera on the first area of the executed screen comprising the at least one note.
Claim 1. A mobile terminal comprising: 
a camera configured to process an image; 
a touch screen configured to display an executed screen of a note application comprising at least one note; and 
a controller configured to:
 designate a first area on the executed screen comprising the at least one note based on a first touch input, 
control the touch screen to display the image processed via the camera on the first area of the executed screen, and
when a pre-set touch input applied to the executed screen is sensed after the first area is designated, designate a plurality of areas corresponding to a number of times of sensing the pre-set touch input on the executed screen, 

when a touch input applied to a first section of the plurality of sections of the preview image is sensed: 
capture the first section of the plurality of sections, and 
display the captured first section on the first area in which the first section is displayed, wherein other sections of the preview image, other than the captured first section of the plurality of sections, are displayed on the corresponding areas.

 

Claims 2-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15, 22-24 and 26-30 of U.S. Patent No. 9,716,836.

Claim 2 of instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof, although the conflicting claims are not identical, they are 
Claim 21 of instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 21 is generic to all that is recited in claim 1 of the patent No. 9,716,836. That is, claim 21 is anticipated by claim 1 of the patent No. 9,716,836.

Instant application 16/704,503
U.S. Patent No. 9,716,836
Claim 2. A mobile terminal comprising: 

 
A camera configured to process an image; 




a touch screen configured to display an executed screen of a note application comprising at least one note; and 



a controller configured to: 


receive a first touch input via the touch screen displaying the executed screen comprising the at least one note, and 
in response to the first touch input, designate a first area on the executed screen comprising the at least one note based on the first touch input and display a preview image processed via the camera on the first area of the executed screen comprising the at least one note.

a body having a front surface, a rear surface and a lateral surface; 
a front camera mounted on the front surface and a rear camera mounted on the rear surface, and configured to process an image, wherein the rear camera supports a different number of pixels than the front camera; 
a touch screen mounted on the front surface, and configured to receive a touch input and display an execution screen of a note application comprising at least one note, 
 a controller operably coupled with the front camera, the rear camera, and the touch screen and configured to: 
receive a first touch input applied to the display unit via the touch sensor; 
in response to the first touch input, designate a first area on the execution screen based on the first touch input and display a preview image processed via at least one of the front camera or the rear camera in the first area of the execution screen; 
wherein the first area is designated based on a trace of the first touch input, and an outline is displayed along the trace of the first touch input on the execution screen; 
receive a second touch input applied to the first area of the execution screen via the touch sensor; 
in response to the second touch input applied to the first area where the preview image is displayed, capture the preview image 

Claim 1: 
… wherein the first area is designated based on a trace of the first touch input …
Claim 4. The mobile terminal claim 3, wherein the controller is configured to display a first contour in response to the trace of the first touch input.
Claim 1: 

… wherein the first area is designated based on a trace of the first touch input, and an outline is displayed along the trace of the first touch input on the execution screen …
Claim 5. The mobile terminal claim 4, wherein the first area is designated within the first contour.
Claim 1: 
… a first area on the execution screen based on the first touch input…; wherein the first area is designated based on a trace of the first touch input, and an outline is displayed along the trace of the first touch input on the execution screen; …
Claim 6. The mobile terminal of claim 2, wherein the controller is configured to cause the camera to capture an image in response to a second touch input.
Claim 1: 
… receive a second touch input applied to the first area of the execution screen via the touch sensor; in response to the second touch input applied to the first area where the preview 

Claim 1: 
… in response to the first touch input, designate a first area on the execution screen based on the first touch input and display a preview image processed via at least one of the front camera or the rear camera in the first area of the execution screen …
… receive a second touch input applied to the first area of the execution screen via the touch sensor …
Claim 8. The mobile terminal of claim 6, wherein the controller is configured to display the captured image in the first area.
Claim 1: 
… capture the preview image displayed in the first area of the execution screen …
Claim 9. The mobile terminal of claim 2, wherein the controller is configured to cause the camera to be activated in response to the first touch input.
Claim 1: 
… a controller operably coupled with the front camera, the rear camera, and the touch screen and configured to: receive a first touch input applied to the display unit via the touch sensor; in response to the first touch input, designate a first area on the execution screen 

Claim 8. The terminal of claim 1, wherein a new preview image is displayed in the first area in response to a third touch input applied to the captured image displayed in the first area, wherein the third touch input is different from the first and the second touch inputs.
Claim 11. The mobile terminal of claim 8, wherein the controller is configured to display the captured image in a second area of the executed screen in response to a touch drag input.
Claim 22. The method of claim 21, wherein the captured image is displayed in a second area of the execution screen in response to a touch drag input.
Claim 12. The mobile terminal of claim 8, wherein the controller is configured to display menu icons associated with the camera or the first area.
Claim 23. The method of claim 21, further comprising: displaying menu icons associated with the camera or the first area.
Claim 13. The mobile terminal of claim 12, wherein the menu icons include an icon for deleting the captured image.
Claim 24. The method of claim 23, wherein the menu icons include an icon for deleting the captured image.

Claim 26. The method of claim 18, further comprising: displaying the preview image in the first area and at least one second area of the execution screen.
Claim 15. The mobile terminal of claim 14, wherein the at least one area is designated based on a trace of a fourth touch input.
Claim 27. The method of claim 26, wherein the at least one second area is designated based on a trace of a fourth touch input.
Claim 16. The mobile terminal of claim 15, wherein the controller is configured to display a second contour in response to the trace of the fourth touch input.
Claim 28. The method of claim 27, wherein a contour of the at least one second area is displayed along the trace of the fourth touch input.
Claim 17. The mobile terminal of claim 16, wherein the at least one area is designated within the second contour.
Claim 29. The method of claim 26, wherein the at least one second area is designated within the contour.
Claim 18. The mobile terminal of claim 14, wherein the controller is configured to display the preview image corresponding to each of the first area and at least one area.
Claim 30. The method of claim 26, wherein the preview image is displayed corresponding to each of the first area and the at least one second area.
Claim 20. The mobile terminal of claim 2, wherein the controller is configured to display a memo on the execution screen with the preview image.
Claim 15. The terminal of claim 1, wherein a memo is displayed on the execution screen with the preview image.


Regarding claim 21, claim 21 recites the same subject matter as previously discussed in claim 1. 

Claims 2-9 and 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-13 of U.S. Patent No. 9,591,224.

Claim 2 of instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 is generic to all that is recited in claim 1 of the patent No. 9,591,224. That is, claim 2 is anticipated by claim 1 of the patent No. 9,591,224.
Claim 21 of instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 21 is generic to all that is recited in claim 1 of the patent No. 9,591,224. That is, claim 21 is anticipated by claim 1 of the patent No. 9,591,224.

Instant application 16/704,503
U.S. Patent No. 9,591,224
Claim 2. A mobile terminal comprising: 
a camera configured to process an image; 
a touch screen configured to display an executed screen of a note application comprising at least one note; and 

receive a first touch input via the touch screen displaying the executed screen comprising the at least one note, and 
in response to the first touch input, designate a first area on the executed screen comprising the at least one note based on the first touch input and display a preview image processed via the camera on the first area of the executed screen comprising the at least one note.

a camera configured to process an image; 

a controller configured to: 
receive a single touch input via the touch screen displaying the executed screen comprising the at least one note, and 
in response to the single touch input designate a first area on the executed screen comprising the at least one note based on the single touch input and in response to the single touch input display a preview image processed via the camera on the first area of the executed screen comprising the at least one note, wherein the first area is designated based on a trace of the single touch input and a contour is displayed in response to the trace of the single touch input, the first area being designated within the contour, and wherein the controller is further configured to cause the camera to capture an image in response to a second touch input, and the captured image is displayed in the first area.

Claim 1. 
… wherein the first area is designated based on a trace of the single touch input …
Claim 4. The mobile terminal claim 3, wherein the controller is configured to display a first contour in response to the trace of the first touch input.
Claim 1. 
… a contour is displayed in response to the trace of the single touch input …
Claim 5. The mobile terminal claim 4, wherein the first area is designated within the first contour.
Claim 1.
… the first area being designated within the contour …
Claim 6. The mobile terminal of claim 2, wherein the controller is configured to cause the camera to capture an image in response to a second touch input.
Claim 1.
… wherein the controller is further configured to cause the camera to capture an image in response to a second touch input …
Claim 7. The mobile terminal of claim 6, wherein the second touch input is applied to the preview image.
Claim 2. The handheld mobile terminal of claim 1, wherein the second touch input is applied to the preview image.
Claim 8. The mobile terminal of claim 6, wherein the controller is configured to display the captured image in the first area.
Claim 1. 
… the captured image is displayed in the first area …
Claim 9. The mobile terminal of claim 2, wherein the controller is configured to cause 


Claim 4. The handheld mobile terminal of claim 1, wherein the captured image is displayed in a second area of the executed screen in response to a touch drag input.
Claim 12. The mobile terminal of claim 8, wherein the controller is configured to display menu icons associated with the camera or the first area.
Claim 5. The handheld mobile terminal of claim 1, wherein the controller is further configured to display menu icons associated with the camera or the first area.
Claim 13. The mobile terminal of claim 12, wherein the menu icons include an icon for deleting the captured image.
Claim 6. The handheld mobile terminal of claim 5, wherein the menu icons include an icon for deleting the captured image.
Claim 14. The mobile terminal of claim 2, wherein the controller is configured to display the preview image on the first area and at least one area of the executed screen.
Claim 7. The handheld mobile terminal of claim 1, wherein the controller is further configured to display the preview image on the first area and at least one area of the executed screen.
Claim 15. The mobile terminal of claim 14, wherein the at least one area is designated based on a trace of a fourth touch input.
Claim 8. The handheld mobile terminal of claim 7, wherein the at least one area is designated based on a trace of a second touch input.

Claim 9. The handheld mobile terminal of claim 8, wherein a contour is displayed in response to the trace of the second touch input.
Claim 17. The mobile terminal of claim 16, wherein the at least one area is designated within the second contour.
Claim 10. The handheld mobile terminal of claim 9, wherein the at least one area is designated within the contour.
Claim 18. The mobile terminal of claim 14, wherein the controller is configured to display the preview image corresponding to each of the first area and at least one area.
Claim 11. The handheld mobile terminal of claim 7, wherein the preview image is displayed corresponding to each of the first area and at least one area.
Claim 19. The mobile terminal of claim 4, wherein the preview image comprises a plurality of parts and the controller is configured to display the plurality of parts of the preview image corresponding to each of the first area and at least one area.
Claim 12. The handheld mobile terminal of claim 11, wherein the preview image comprises a plurality of parts and the plurality of parts of the preview image are displayed corresponding to each of the first area and at least one area.
Claim 20. The mobile terminal of claim 2, wherein the controller is configured to display a memo on the execution screen with the preview image.
Claim 13. The handheld mobile terminal of claim 1, wherein a memo is displayed on the execution screen with the preview image.


Regarding claim 21, claim 21 recites the same subject matter as previously discussed in claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-10, 12, 14-18 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nurmi et al. (WO 2009/071112).

Regarding claim 2, Nurmi discloses a mobile terminal comprising: 
a camera configured to process an image (Nurmi: see fig. 1 and page 6, lines 11-13, wherein a camera as media recorder 110 configured to process an image); 
a touch screen configured to display an executed screen of a note application comprising at least one note (Nurmi: see figs. 3a-4b, and page 6, lines 14-17, lines 32-34, in which a touch screen configured to display an executed screen of a messaging application 121 comprising at least one note); and 
a controller (Nurmi: a processor unit 120, see fig. 1 and page 6, line 9) configured to:
receive a first touch input via the touch screen displaying the executed screen comprising the at least one note (Nurmi: see figs. 5-6, page 11, lines 18-31, noted that receive a first touch input via the touch screen displaying the executed screen comprising the at least one note), and 
in response to the first touch input, designate a first area on the executed screen comprising the at least one note based on the first touch input and display a preview image processed via the camera on the first area of the executed screen comprising the at least one note (Nurmi: see figs. 3a-4b, 5-6, page 9, lines 11-16, page 11, lines 18-31, wherein in response to the first touch input, designate a first area on the executed screen comprising the at least one noted based on the first touch input and display a preview image processed via the camera on the first area of the executed screen comprising that at least one note).

Regarding claim 3, Nurmi discloses the mobile terminal claim 2, wherein the first area is designated based on a trace of the first touch input (Nurmi: see fig. 6 and page 11, lines 18-31, in which the first area is designated based on a drawing of the first touch input).

Regarding claim 4, Nurmi discloses the mobile terminal claim 3, wherein the controller is configured to display a first contour in response to the trace of the first touch input (Nurmi: see fig. 6 and page 11, lines 18-31, noted that the controller is configured to display a first outline in response to the trace of the first touch input).

Regarding claim 5, Nurmi discloses the mobile terminal claim 4, wherein the first area is designated within the first contour (Nurmi: see fig. 6 and page 11, lines 18-31, wherein the first area is designated within the first outline).

Regarding claim 6, Nurmi discloses the mobile terminal of claim 2, wherein the controller is configured to cause the camera to capture an image in response to a second touch input (Nurmi: see figs. 3a-4b, page 9, lines 11-16, in which the controller is configured to cause the camera to capture an image in response to a second touch on the sub area).

Regarding claim 7, Nurmi discloses the mobile terminal of claim 6, wherein the second touch input is applied to the preview image (Nurmi: figs. 4a-4b, and page 9, lines 11-16, page 10, lines 5-9, noted that the second touch input is applied to the live image).

Regarding claim 8, Nurmi discloses the mobile terminal of claim 6, wherein the controller is configured to display the captured image in the first area (Nurmi: see figs. 3a-4b, and page 9, lines 11-16 wherein the controller is configured to display the captured image in the first area).

Regarding claim 9, Nurmi discloses the mobile terminal of claim 2, wherein the controller is configured to cause the camera to be activated in response to the first touch input (Nurmi: see fig. 6, page 11, lines 18-31, noted that the controller is configured to cause the camera to be activated in response to the first touch input).

Regarding claim 10, Nurmi discloses the mobile terminal of claim 8, wherein the controller is configured to display the preview image in the first area in response to a third touch input applied to the first area where the captured image is displayed (Nurmi: see page 4, lines 5-11, wherein the controller is configured to display the preview image in the first area in response to a third touch input applied to the first area where the captured image is displayed as the user wants to create a new message).

Regarding claim 12, Nurmi discloses the mobile terminal of claim 8, wherein the controller is configured to display menu icons associated with the camera or the first area (Nurmi: see fig. 3a and page 7, lines 12-13, wherein the controller is configured to display sub areas 320 is located on a messaging toolbar 310).

Regarding claim 14, Nurmi discloses the mobile terminal of claim 2, wherein the controller is configured to display the preview image on the first area and at least one area of the executed screen (Nurmi: see page 10, lines 5-9, wherein the controller is configured to display the preview image on the first area and at least one area of the executed screen when deactivating the image area 420).

Regarding claim 15, Nurmi discloses the mobile terminal of claim 14, wherein the at least one area is designated based on a trace of a fourth touch input (Nurmi: see page 4, lines 5-11 and page 11, lines 18-31, wherein the at least one area is designated based on a trace of a fourth touch input as the user wants to designate another area).

Regarding claim 16, Nurmi discloses the mobile terminal of claim 15, wherein the controller is configured to display a second contour in response to the trace of the fourth touch input (Nurmi: see page 4, lines 5-11 and page 11, lines 18-31, noted that the controller is configured to display a second contour in response to the outline of the fourth touch input as the user want to designate another area).

Regarding claim 17, Nurmi discloses the mobile terminal of claim 16, wherein the at least one area is designated within the second contour (Nurmi: see page 4, lines 5-11 and page 11, lines 18-31, noted that the at least one area is designated within the second contour).

Regarding claim 18, Nurmi discloses the mobile terminal of claim 14, wherein the controller is configured to display the preview image corresponding to each of the first area and at least one area (Nurmi: see page 10, lines 5-9, wherein the controller is configured to display the preview image on the first area and at least one area of the executed screen when deactivating the image area 420).

Regarding claim 21, claim 21 recites the similar subject matter as previously discussed in claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nurmi et al. (WO 2009/071112) in view of Jorgensen (US 2011/0007034).

Regarding claim 11, Nurmi discloses the mobile terminal of claim 8.
Nurmi does not disclose that the controller is configured to display the captured image in a second area of the executed screen in response to a touch drag input.
On the other hand, Jorgensen teaches that the controller is configured to display the captured image in a second area of the executed screen in response to a touch drag input (Jorgensen: see fig. 1 and par. [0013], wherein the controller is configured to display image in a second area of the executed screen in response to a touch drag input).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the invention was made to combine the teachings of Jorgensen with the system/method of primary reference to include a touch drag input to relocate the image. 
One would have been motivated to provide flexibility in controlling with a touch drag input. 

Claims 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nurmi et al. (WO 2009/071112) in view of Wang et al. (US 2011/0018827).

Regarding claim 13, Nurmi discloses the mobile terminal of claim 12.
Nurmi does not disclose that the menu icons include an icon for deleting the captured image.
(Wang: see fig. 18b).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the invention was made to combine the teachings of Wang with the system/method of primary reference to include the deleted icon.
One would have been motivated to provide flexibility in controlling with a deleted icon. 

Regarding claim 20, Nurmi discloses the mobile terminal of claim 2. 
Nurmi does not disclose that the controller is configured to display a memo on the execution screen with the preview image.
However, Wang teaches that the controller is configured to display a memo on the execution screen with the preview image (Wang: see fig. 18b).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the invention was made to combine the teachings of Wang with the system/method of primary reference to include the controller configured to display a memo on the execution screen with the preview image.
One would have been motivated to provide flexibility in controlling with a memo on the execution screen. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the Double Patenting rejection noted above is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LIN YE/Supervisory Patent Examiner, Art Unit 2697